The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to Applicants’ amendments/remarks received March 3, 2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim 11 is canceled.  Claims 15-20 are withdrawn.  Claims 1-10, 12-14, 21 are under consideration.

Priority:  This application claims benefit of provisional application 62/693089, filed July 2, 2018.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites wherein the collagen construct comprises larger diameters fibers a substantially similar method that does not include incubating the neutralized composition at about 4° C for about 4 hours to 48 hours.  The claim is confusing because it is not clear what is being recited.  Further clarification and/or correction is requested.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 10, 12-13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19, previously cited) and Susilo et al. (2016 Interface Focus 6:  20150088; previously cited), and evidenced by Dewavrin et al. (2014 Acta Biomaterialia 10:  4351-4359).  Saeidi et al. disclose developing a collagenous structure by the crowding of collagen fibrils (at least p. 7367, Fig. 2-3).  Saeidi et al. disclose a method of crowding collagen comprising concentrating type I collagen monomers to densities of 400 mg/mL, where concentrated collagen (range of 175 + mg/mL or 375 + 25 mg/mL) is produced by dialyzing 3 mg/mL type I collagen monomers in acidic solution against polyethylene glycol (PEG, 20 kMWCO) at 4° C, then neutralized to obtain collagen fibrils at 37° C, and then further dialyzed in the PEG solution and then neutralized and incubated at 37° C (at least p. 7367).  The method of Saeidi et al. differs from the claimed method by reciting crowding the collagen solution first and then forming collagen fibrils.    
Susilo et al. disclose collagen materials can also be fabricated by forming collagen fibrils first and then dialyzing (or crowding) the collagen material against PEG.  Susilo et al. disclose neutralizing an acidic solution comprising collagen, and transferring the solution into a dialysis cassette (3500 MWCO) at 37° C for self-assembly (i.e. forming collagen fibrils) and then immersed in PEG (35,000) (p. 2).  
Dewavrin et al. disclose conditions and/or steps for collagen assembly include neutralizing a soluble collagen solution in acetic acid with NaOH in PBS, solutions of collagen were prepared on ice, cold collagen solutions were then transferred and assembly was monitored at 37° C (p. 4352).
MPEP 2144 disclose that the selection of any order of performing process steps is prima facie obvious.
Further, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method comprising neutralizing an acid solution comprising collagen monomers at about 4° C, incubating or storing the neutralized collagen solution at 4° C for a suitable time, heating the neutralized collagen solution at about 37° C to obtain collagen fibrils, and crowding the collagen fibrils to form a collagen construct material having a collagen density of 100 mg/mL or greater, in view of the prior art (instant claims 1-9, 10, 12-13, 21).  In this instance, the prior art disclose performing the same steps claimed in a method of forming a dense collagen material.  Therefore, it would have been obvious to arrive at the claimed method and further have a reasonable expectation of success because the prior art disclose a dense collagen material is also formed when collagen fibrils are formed first and then dialyzed or crowded.
Regarding the conditions recited in the neutralizing, incubating, and heating steps (instant claims 1, 8, 10), it would have been obvious for one of ordinary skill in the art to arrive at the claimed pH 5-10 neutral conditions, incubating (or storing) the neutralized solution at 4° C for a suitable time, including about 4 hours to 48 hours, and heating the neutralized solution to 37° C for about 15 mins. to about 4 hours, thereby forming collagen fibrils, by routine optimization because the prior art disclose the general conditions for forming a collagen material comprising crowded collagen fibrils having a high concentration and/or density.  In this instance, Saeidi et al. disclose neutralizing a collagen monomer solution prepared at 4° C prior to heating at 37° C to obtain collagen fibrils and Dewavrin et al. also disclose prepared neutralized collagen solutions are on ice prior to heating at 37° C; therefore, it would have been obvious to one of ordinary skill that the neutralized solution can be placed at 4°C for a suitable time, including about 4 hours to 48 hours, until the heating to 37° C step begins.
Regarding instant claims 4-5, 6-7, as noted above, Saeidi et al. disclose dialysis against polyethylene glycol (PEG, 20k MWCO) (p. 7367).
Regarding instant claim 3, Saeidi et al. disclose crowding of collagen by concentrating type I collagen molecules to densities found in the load-bearing tissues and beyond (100-400 mg/mL (p. 7367).  It is known that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a collagen construct comprising crowded collagen fibrils having a collagen density of greater than 400 mg/mL, including 700 mg/mL, by routine optimization, because Saeidi et al. also disclose concentrating collagen molecules to densities beyond load-bearing tissues.  One of ordinary skill would have a reasonable expectation of success Saeidi et al. disclose a method for forming a collagen construct comprising crowded collagen fibrils having a high concentration and/or density.
Regarding instant claim 9, as noted above, Saeidi et al. disclose a 3 mg/mL type I collagen monomer solution (p. 7367) and Susilo et al. disclose a concentration of 2.48 mg/mL (p. 2).
Regarding instant claim 12, Susilo et al. disclose compressing the collagen material in the dialysis cassette in the PEG solution (p. 2); therefore, Susilo et al. can be deemed to disclose at least applying a load to the collagen fibrils during crowding of the collagen fibrils.
Regarding instant claim 13, Saeidi et al. disclose crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).
Regarding instant claim 21, it is disclosed in at least Dewavrin et al. that assembled collagen fibrils have larger diameter fibers (at least Fig. 1).

Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Saeidi et al. (2012 Biomaterials 33:  7366-7374; IDS 11.15.19, previously cited) in view of Susilo et al. (2016 Interface Focus 6:  20150088; previously cited), Dewavrin et al. (2014 Acta Biomaterialia 10:  4351-4359), and Patel et al. (WO 2016178586; IDS 06.26.19, previously cited).  The teachings of Saeidi et al., Susilo et al., and Dewavrin et al. are noted above.  As noted above, Saeidi et al. disclose crowding the collagen fibrils with an additional component selected from among at least PEG or hyaluronic acid (HA) (p. 7367).  Saeidi et al. disclose developing the collagen fibrils to resemble the extracellular matrix (p. 7367).  It is disclosed that hyaluronic acid is present during the development of collagenous rudiments (p. 7367).  Saeidi et al. do not explicitly teach the additional component is elastin or fibronectin.
Patel et al. disclose collagen compositions to repair or augments tissues of the body.  Patel et al. disclose the collagen composition further comprises an extracellular matrix component selected from among glycosaminoglycans, elastin, fibronectin, and laminin (at least paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art and incorporate an extracellular matrix component selected from elastin with the overcrowded collagen fibrils in the collagen construct of Saeidi et al., Susilo et al., and Dewavrin et al. (instant claims 1, 13-14).  The motivation to do so is given by Saeidi et al. which disclose that an extracellular matrix component can be crowded with the collagen fibrils in the collagen construct.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose a method for forming a collagen construct comprising crowded collagen fibrils and an extracellular matrix component, having a high concentration and/or density.

Reply:  In view of Applicants’ amendments/remarks, the previous 35 U.S.C. 102(a)(1) and 103 rejections withdrawn.  However, the claims remain rejected over new 103 rejections for the reasons noted above.
As noted above, regarding the conditions recited in the neutralizing, incubating, and heating steps (instant claims 1, 8, 10), it would have been obvious for one of ordinary skill in the art to arrive at the claimed pH 5-10 neutral conditions, incubating (or storing) the neutralized solution at 4° C for a suitable time, including about 4 hours to 48 hours, and heating the neutralized solution to 37° C for about 15 mins. to about 4 hours, thereby forming collagen fibrils, by routine optimization because the prior art disclose the general conditions for forming a collagen material comprising crowded collagen fibrils having a high concentration and/or density.  In this instance, Saeidi et al. disclose neutralizing a collagen monomer solution prepared at 4° C prior to heating at 37° C to obtain collagen fibrils and Dewavrin et al. also disclose prepared neutralized collagen solutions are on ice prior to heating at 37° C; therefore, it would have been obvious to one of ordinary skill that the neutralized solution can be placed at 4°C for a suitable time, including about 4 hours to 48 hours, until the heating to 37° C step begins.
Further, it is disclosed in at least Dewavrin et al. that assembled collagen fibrils have larger diameter fibers (at least Fig. 1).
Therefore, Applicants’ remarks that the claimed conditions for forming collagen fibrils results in larger diameter fibers are not persuasive.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656